EXHIBIT 10.21
 
 
MODIFICATION AND EXTENSION AGREEMENT


THIS MODIFICATION AND EXTENSION AGREEMENT ('Agreement') is executed as of the
15th day of June, 2012, by and among, Beth Englard (‘Lender’) and Face Up
Entertainment Group, Inc. F/K/A Game Face Gaming, Inc., a Florida Corporation
('Company').
 
RECITALS


A. Game Face Gaming, Inc as Maker owes the sum of Twenty Five Thousand Dollars
($25,000) pursuant to that certain Promissory  Note dated February 22, 2011, a
copy of which is attached hereto as Exhibit 'A' (hereinafter referred to as the
'Note').
 
1.       Interest Payments. Accrued unpaid interest shall be paid upon the
Maturity Date.  At the Holders's option, the Company may make any interest
payment either in cash or by delivery of a number of shares of the Company's
Common Stock ("Common Stock") with a value equal to the amount of interest due
and payable, calculated by the greater of Twenty-Five cents ($0.25) per share or
at Fifty percent (50%) of the average closing bid price of the Common Stock on
the OTC Bulletin Board (or whatever exchange, market or quotation system the
Common Stock is then traded), for the ten (10) trading days ending five (5) days
before the date that such payment is due.
 
2.       Application of Payments. All payments of principal and interest shall
be in lawful money of the United States of America, except as set forth below in
connection with conversion of this Note. All payments on account of the
indebtedness evidenced by this Note shall be applied first to any and all costs,
expenses and other charges then owed the Holder by the Company, second, to
accrued and unpaid interest, and thereafter to the unpaid principal balance
hereof. All payments so received after demand or acceleration shall be applied
in such manner as the Holder may determine in its sole and absolute discretion.
 
3.       Maturity Date. Unless this Note has been converted pursuant to the
terms of this Note or unless earlier accelerated by the terms of this Note, the
principal amount hereof, together with all unpaid accrued interest hereon and
all other fees, costs and charges, if any, shall be due and payable on the date
which is earlier: (i) eight (8) months from the original date of this Note (the
"Maturity Date") or, (ii) upon the closing of any offering including the sale of
securities or any debt or convertible offering from which the company shall have
raised the gross amount of two million dollars ($2,000,000.00). No payments of
principal or interest are required hereunder until the Maturity Date, except as
otherwise provided herein.
 
4.       Prepayment. Before the Maturity Date, the Company may prepay this Note,
in whole or in part, at any time without penalty, upon five (5) days advance
notice to the Holder. If the Company delivers such a notice to the Holder, then
the Holder may elect, within such five day period, to convert the Note into the
Underlying Securities based on the provisions of Section 5.
 
 
1

--------------------------------------------------------------------------------

 
 
5.       Conversion. The principal amount of this Note and all unpaid interest
accrued on this Note (together, sometimes referred to as the "Note Balance") may
be converted, as follows:
Conversion at the Option of the Holder. At any time commencing sixty (60) days
after the date of issuance of this Note and before the Maturity Date or earlier
conversion of this Note, the Holder, at Holder's option and upon ten (10) days
prior written notice to the Company, may convert in whole or in part the
outstanding principal and accrued but unpaid interest of this Note (the amount
to be converted referred to as the "Note Amount") into a number of shares of
Common Stock (sometimes referred to as the "Underlying Securities") determined
by the greater of Twenty-Five cents ($0.25) per share or at fifty percent (50%)
of the average closing bid price of the Common Stock on the OTC Bulletin Board
(or whatever exchange, market or quotation system the Common Stock is then
traded), for the ten (10) trading days ending five (5) days before the
conversion date.
 
6.       Mechanics of Conversion. As promptly as practicable after the
conversion of this Note, this Note shall be cancelled, and the Company will
issue and deliver to the Holder a certificate or certificates representing the
full number of securities issuable upon such conversion (and the issuance of
such certificate or certificates shall be made without charge to the Holder of
the Note for any issuance tax in respect thereof or other cost incurred by
Company in connection with such conversion and the related issuance of shares).
 
The parties hereto are desirous of entering into this Modification and Extension
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, included but not limited to, the Recitals
above, the parties hereto agree as follows:
 
1.       Maturity Date Extension.


a)  
The Lender and Company agree that the maturity date of the Note ('Maturity'
therein), is hereby extended from June 15, 2012 to September 15, 2012.



b)  
The entire loan, principal, and accrued interest will become immediately due
upon the closing of any offering including the sale of securities or any debt or
convertible offering from which the company shall have raised the gross amount
of Six Hundred Thousand Dollars  ($600,000).

 
c)  
Interest payments may be converted in whole or in part at $0.05/per share.



d)  
Principal may be converted in whole or in part at $0.05/per share.



As consideration for this Modification and Extension Agreement, the Company
hereby agrees to issue the amount of One Hundred Thousand (100,000) shares of
its common stock, par value $.0001as of this date to the Lender. It is
understood and agreed by Lender that these shares shall be issued with a
restrictive legend and that the Company shall have no obligation to register
such shares.
 
2.       All other provisions of the original Note remain in effect.
 
Face Up Entertainment Group, Inc.
 
Name/s/ Felix Elinson
Felix Elinson
Title: CEO
 
Agreed and Accepted:
 
By: /s/ Beth Englard
Beth Englard
 
 
3

--------------------------------------------------------------------------------

 